Citation Nr: 0606091	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  01-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2001 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for hearing loss disability, rated 
noncompensable.  A Travel Board hearing was held before the 
undersigned in Philadelphia, Pennsylvania in January 2006.  A 
transcript of the hearing is of record.  The veteran's claims 
file has been in the jurisdiction of the Philadelphia, 
Pennsylvania RO since May 2002.

The veteran's initial substantive appeal, filed in September 
2001, included an increased rating claim for his service-
connected post-traumatic stress disorder (PTSD).  An April 
2005  rating decision by the Philadelphia RO increased the 
rating for PTSD to 70 percent, effective January 4, 2005.  At 
a brief pre-hearing conference before the Travel Board 
hearing, the veteran stated that he was not further pursuing 
the PTSD rating matter.  Accordingly, that issue is not 
before the Board 


FINDING OF FACT

It is not shown that the veteran had hearing acuity less than 
Level I in the right ear or less that Level II in the left 
ear at any time during the appeal period.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

An August 2001 statement of the case (SOC) properly (See 
VAOPGCPREC 8-2003) provided the veteran notice on the 
"downstream" issue of an increased initial rating.  It 
advised the veteran of the basis for the rating assigned, 
i.e., the criteria for rating hearing loss disability, and of 
what the evidence showed.  An April 2005 supplemental SOC 
(SSOC) provided the text of the regulation implementing the 
VCAA, including (at p. 3) that the claimant is to be advised 
to submit any evidence in his possession pertinent to the 
claim.  February 2002 and November 2004 letters also asked 
the veteran to either submit or identify (for VA to assist in 
obtaining) any additional evidence.  SSOCs in June 2002, 
October 2002, and April 2005 updated the status of his claim 
after development was completed.  The veteran has had ample 
opportunity to respond.  Notice is complete.

The RO arranged for official audiological evaluations (with 
audiometric studies).  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

On January 2001 VA examination, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
15
45
LEFT
15
10
20
40
80

The average puretone thresholds were 23 decibels for the 
right ear and 38 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 92 percent in the left ear.

Private audiometry in July 2001 showed the veteran had 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
N/A
55
LEFT
20
20
25
N/A
70

Speech discrimination was 100 percent in the right ear and 90 
percent in the left ear.  The examiner noted that the veteran 
had "a high frequency sensorineural hearing loss and could 
greatly benefit from hearing aids."

An October 2001 opinion by K. B. an audiologist, noted that 
the veteran had "precipitous, mild to severe, sensorineural 
hearing loss in both ears" with the left ear being worse 
than the right ear.  K. B. also opined that "[t]he nature 
and degree of [the veteran's] hearing loss will cause him 
difficulty understanding speech when speech levels are soft, 
at a distance or in the presence of competing background 
noise"  and could impact on his ability to continue in his 
vocation as an automobile mechanic, forcing him to pursue an 
alternative career path.  Audiometry studies by K. B. were 
not reported as findings in accordance with regulatory 
requirements for rating hearing loss disability.

On VA examination in August 2002, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
65
LEFT
30
20
30
55
80

The average puretone thresholds were 36 decibels in the right 
ear and 46 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 92 percent in the left ear.

An October 2002 statement from the veteran notes that his 
hearing loss prevents him from doing mechanic work and that 
he, instead, has to do machine work. 

On VA examination in January 2005, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
55
LEFT
15
10
20
50
80

The average puretone thresholds were 26 decibels in the right 
ear and 40 decibels in the left ear.  Speech discrimination 
was 96 percent in the right ear and 92 percent in the left 
ear.  The veteran reported to the examiner that he had 
trouble hearing when there was background noise and often had 
to ask people to repeat themselves.  The examiner's opinion 
was that the veteran had moderate hearing loss at high 
frequencies in his right ear and severe hearing loss at high 
frequencies in his left ear.
At the January 2006 hearing, the veteran testified that his 
hearing loss affects his work because he has trouble hearing 
on the telephone and when there is background noise.  Also, 
he often works with two-way radios and he has to get someone 
else to listen to what is being said over the radios because 
he cannot understand.  He expressed his frustration that his 
hearing loss tests do not show evidence that his hearing is 
as bad as he believes it to be.

C.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

D.	Analysis

The most recent official audiometry studies completed in 
January 2005 revealed an average puretone threshold of 26 
decibels in the right ear and an average puretone threshold 
of 40 decibels in the left ear.  Speech discrimination was 96 
percent in the right ear and 92 percent in the left.  Under 
Table VI, such hearing acuity constitutes Level I hearing in 
each ear and, under 38 C.F.R. § 4.85, Table VII, warrants a 0 
percent rating under Code 6100.  Other official VA audiometry 
studies completed in January 2001 and August 2002 showed 
Level I hearing (under Table VI) in each ear warranting a 0 
percent rating.  None of the audiometry showed an exceptional 
pattern of hearing that would warrant rating the disability 
under the alternate criteria in Table VIA.  [Private 
audiometry studies completed in July and October 2001 did not 
comply with regulatory requirements for rating hearing loss 
disability and thus cannot be considered in determining a 
rating for the veteran's hearing loss.]

As the current noncompensable rating assigned for the 
veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

The veteran's lay assertions that his hearing impairment has 
been, and is, greater than reflected by a noncompensable 
rating are insufficient to establish this is so.  He is a 
layperson, and not competent to establish the level of 
hearing disability by his own opinion.  As noted, the rating 
of hearing loss disability involves the mechanical 
application of the rating schedule, which here results in a 
noncompensable rating.  See Lendenmann, supra.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
Although the veteran alleges that his hearing loss prevents 
him from doing work as an auto mechanic and causes him 
difficulties at work, he also states that he can still work 
with machines and, thus, is able to pursue gainful 
employment.  Thus, there is no objective evidence in the 
record of 'marked' interference with employment or frequent 
hospitalizations due to hearing loss, or other factors of 
like gravity which would suggest that referral for 
extraschedular consideration is indicated.  


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


